Per Curiam.
The defendant was convicted in the City Court of Canandaigua of the crime of petit larceny. Appeals from judgments of the city judge in criminal cases and from the City Court of Canandaigua as a Court of Special Sessions are taken as provided by the Code of Criminal Procedure. (Charter of the city of Canandaigua [Laws of 1913, chap. 371], § 231.) An appeal was taken to the County Court of Ontario county in accordance with the provisions of section 520 of the Code of Criminal Procedure. The judgment was there affirmed. The defendant then served a notice of appeal to this court. It is provided by section 520 of the Code of Criminal Procedure that after conviction the defendant shall have the right to one and only one appeal to an appellate tribunal, and that the decision of the appellate court shall be final and no appeal shall he from such appellate court to any other court unless a judge of the Court of Appeals or a justice' of the *113Appellate Division of the Supreme Court of the department in which such conviction was had certifies that a question of law is involved which ought to be reviewed by the Court of Appeals, in which case a further appeal on such question of law may be taken to the Court of Appeals. This court, therefore, has no jurisdiction to hear this appeal.
The appeal should, therefore, be dismissed.
All concur. Present — Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ.
Appeal dismissed.